DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy 6,695,608 in view of How to Make Prepreg/Dry Carbon Fiber Parts from https://www.youtube.com/watch?v=cQ1Q4XmItN0 
As to claim 1 is a method of manufacturing a composite golf club head, performed by a mold assembly and a pressure forming device which comprises an openable closed container 132, a pneumatic assembly 154 mounted on the openable closed container, and a heating component (col. 8, ln. 47) mounted on the openable closed container, and the method comprising steps of:
providing a striking plate 26 made from carbon fiber col. 7, ln. 3) with a combination portion 100 formed as a back side 26a of the striking plate;
putting a plurality of carbon fiber composite prepregs that are piled up and the striking plate into the mold assembly at block 206 and closing the mold assembly (col. 7, ln. 33) to form a blank of a golf club head, wherein the carbon fiber composite prepregs are piled up to form a blank of a head body of the golf club head which has a main portion 34 and a hosel 39 and a front end of the blank of the head body of the golf club head engages with the combination portion of the striking plate to form the blank of the golf club head.
While Murphy does not appear to apply a vacuum to the mold using a bag that is put into an openable closed container, such a process is old and well-known in the manufacture of composite parts.  By way of example, How to Make Prepreg/Dry Carbon Fiber Parts teaches placing the split mold in a bag; 

    PNG
    media_image1.png
    728
    1180
    media_image1.png
    Greyscale

	Then applying a vacuum;

    PNG
    media_image2.png
    729
    1168
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    729
    1168
    media_image3.png
    Greyscale

And finally deburring;

    PNG
    media_image4.png
    728
    1177
    media_image4.png
    Greyscale

To have applied known methods of manufacturing composites to that of a club head like Murphy would have been obvious to have used such known techniques to improve similar devices (methods, or products) in the same way.  See SR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
As to claim 2, taught is heating temperature of 80 degrees celcius; 

    PNG
    media_image5.png
    724
    1168
    media_image5.png
    Greyscale
 
The time and pressure ranges are considered obvious order to obtain the desired final properties of the product.  To have selected a pressure and time within the claimed range would have been obvious through routine experimentation to obtain a satisfactory part and process. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As to claim 7 and 8, metal counter weight 40 is considered shown. 
With respect to claims 11, 14 and 17, a “tangent plane” as recited is not a structural feature of the club.  Instead such is an arbitrary reference plane the is inherently capable of being drawn on the club head of Murphy. In the context of the sweet spot, such is considered a position the same as the center of gravity shown in fig. 11 of 09/796,951 with an imaginary line passing through the center of gravity as shown in his fig. 4. Alternatively, the location of the center of gravity is a known design criteria in club performance and can be adjusted using shape and materials as desired. To have the center of gravity of the club and the sweet spot or geometric center of the striking plate coincide with an imaginary line passing through them would have been obvious in order to locate the CG behind the intended spot on the striking face where the ball is intended to make contact.” 
. 
Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy 6,695,608 in view of How to Make Prepreg/Dry Carbon Fiber Parts from https://www.youtube.com/watch?v=cQ1Q4XmItN0 and further in view of Kobayashi 4,489,945. 
As to claims 10 and 13, the recited relationship was previously interpreted as inherently have a center of gravity and a geometric center point where he incorporated reference 09/796,951 that shows the center of gravity to a perpendicular in his figs. 3 and 10. Kobayashi is no applied that directly teaches that such relationships in golf club results in a more accurate shot.  To have aligned the CG in Murphy as taught by Kobayashi would have been obvious in order to improve the clubs accuracy. 
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy 6,695,608 in view of How to Make Prepreg/Dry Carbon Fiber Parts from https://www.youtube.com/watch?v=cQ1Q4XmItN0 and further in view of Driver 2010/0213644 as set forth in the previous office action and below in response to applicant’s remarks.
“As set forth above, claim 3 is presumed to be direct to bladders commonly used inside the parts of molded composites. Murphy shows a positive air pressure bladder that is known to be used in composite parts. Where claim 3 recites both a positive and 
As to claim 9, metal counter weight 40 is considered shown by Murphy” 
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy 6,695,608 in view of How to Make Prepreg/Dry Carbon Fiber Parts from https://www.youtube.com/watch?v=cQ1Q4XmItN0 and further in view of Driver 2010/0213644 in view of Kobayashi 4,489,945. 
 As to claims 16, the recited relationship was previously interpreted as inherently have a center of gravity and a geometric center point where he incorporated reference 09/796,951 that shows the center of gravity to a perpendicular in his figs. 3 and 10. Kobayashi is no applied that directly teaches that such relationships in golf club results in a more accurate shot.  To have aligned the CG in Murphy as taught by Kobayashi would have been obvious in order to improve the clubs accuracy. 
as set forth in the previous office action and below in response to applicant’s remarks.
Claims 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy 6,695,608 in view of How to Make Prepreg/Dry Carbon Fiber Parts from https://www.youtube.com/watch?v=cQ1Q4XmItN0 in view of Nelson et al. 6,824,636 as set forth in the previous office action and below in response to applicant’s remarks; 

As to claims 12, 15 and 18, set forth above is fairly taught the counterweight and replaceable rod. To have combined such in a club would have been obvious for their individual purposes taught as set forth above.” 

Conclusion
Applicant's arguments filed 12/01/21 have been fully considered but they are not persuasive. 
Claim 1 recites that the prepregs are, “directly piled up to form a blank of a head body”.  Most broadly any prepregs placed in a mold assembly, regardless of the how such are placed, meets the physical step required by the claim.  
Applicant argues that Murphy produces preforms of the face, crown and sole “separately.  It is unclear how applicant finds the single adverb “directly” to distinguish over the steps of Murphy.  Does not appear relevant to the steps recited in claim 1, of putting, “prepregs that are piled up…into a mold” whether they are preformed or some other.  The preforms of Murphy as required by the claim language are piled up and “directly pile up to form a blank of a head body”.  Applicant’s “technical difference” is unclear. It appears maybe applicant is inferring that each layer of composite is “hand laid” into the mold instead of preforming?  Even from the specification, there appears no discussion of what steps are required in putting prepregs “directly” into a mold.  If such is being hand laid, this is not a “technical difference” as such is old and preforming is 
Applicant askes the conclusion of his arguments filed 6/15/21 be reconsidered such that his method would make it easier to control the shape and weight of the club head.  Whether one lays the composites in the mold in hand laid steps or preformed as in Murphy are both known alternative methods of placing the materials in the mold prior to curing.  To support the examiner’s position “Hand Lay-up” is made of record that shows that such, “is the simplest and oldest open molding method for fabrication”.  As such, if applicant’s term “directly” is intended to invoke such a process, such is clearly not a patentable advance over Murphy even if such could be clearly and explicitly recited into the claims. 
The composite manufacturing techniques and steps taught by Driver and Nelson are not argued as unknown.  Instead, they stand or fall with claim 1 which fails to distinguish over the art of records as set forth above. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711